Judgment unanimously vacated on the law and determination modified on the law and as modified confirmed in accordance with the following memorandum: There was substantial evidence to support the determination (see, Matter of Lang v Kelly, 127 AD2d 978).
Respondent concedes that the finding of the Hearing Officer that petitioner violated rule 180.20 of 7 NYCRR 270.1 (b) (22) (i) and Attica Correctional Facility rule 16.4 was error since the correctional facility rule book had not been filed with the Secretary of State. This portion of the determination is annulled. (Appeal from judgment of Supreme Court, Wyoming County, Newman, J. — art 78.) Present — Doerr, J. P., Boomer, Pine, Balio and Davis, JJ.